DETAILED ACTION
1.	Claims 1-16 of application 16/474,636, filed on 28-June-2019, are presented for examination.  The IDS received on the same date has been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Rejections under 35 U.S.C. § 112(b)
2.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.2	Claims 9-16 are rejected for using the phrase “adapted to”, wherein, as per MPEP § 2111.4, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) "adapted to" or "adapted for" clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) "wherein" clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) "whereby" clauses. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

	The examiner respectfully notes that amending claims 9-16 to read “configured to” would overcome this rejection.  

Claim Rejections under 35 U.S.C. § 102(a)(1)
3.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.2	Claims 1, 3, 9 and 11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Shimizu, USP Publication 2004/0040758.

3.3	Shimizu discloses:
Claims 1 and 9:  An acceleration slip regulation method for a four-wheel drive electric vehicle [¶0007-0008], comprising: 
detecting wheel speeds of four wheels of the electric vehicle [0046 (The wheels are provided with wheel speed sensors, respectively. Each speed sensor outputs a pulse signal corresponding to the rotational speed of the respective wheel)] and a depth of depression of an accelerator pedal [0038 (an accelerator sensor 29 that detects the depression amount of the accelerator pedal 17 or the degree of opening of the main throttle valve)]; 
estimating a vehicle speed of the electric vehicle according to the wheel speeds of the four wheels [0046 (each speed sensor also constitutes or functions as a driving force detection section that is configured to detect a vehicle traveling speed of the vehicle.)], determining a road condition at a location of the electric vehicle (*Examiner’s Note: understood as meaning one of the road conditions listed below) according to the wheel speeds of the four wheels and the vehicle speed [0053 (the wheel speeds computed based on the signals from the wheel speed sensors are used to find the slippage speed, which is the magnitude of the acceleration slippage of the front wheels); 0084 (The wheel speed waveform shown in FIG. 9 is used when travelling on a road surface that is in the vicinity of the grip limit, while the wheel speed waveform shown in FIG. 10 is used when travelling on a poor road.)], and acquiring a required torque of the electric vehicle according to the depth of depression of the accelerator pedal [0088 (the torque demanded by the driver ( accelerator position opening degree) is estimated based on the amount of opera­tion of the accelerator pedal or throttle opening)], the road condition comprising a low adhesion starting road [0080 (the road condition is estimated to be poor, such as when the running resistance exceeds a prescribed resistance due to travelling on sandy terrain, a snowy road surface, or the like)], a joint road, and a bisectional road; and 
performing acceleration slip regulation on the four wheels respectively according to the road condition and the required torque [0111 (When the vehicle is starting to move or is otherwise in a low speed condition at or below a prescribed speed, there is the danger that the estimation of acceleration slippage will not be conducted appropriately regardless of whether the acceleration slippage is estimated using the difference in speed ΔV between the front and rear wheels or using the road surface reaction force limit torque); 0112 (in the present embodiment, when the vehicle is starting to move or otherwise in a low speed state at or below a prescribed speed, the subordinate drive wheels 3L and 3R are driven in advance with a drive torque corresponding to the requested drive torque (acceleration request or the like) of the driver even before acceleration slippage occurs.); 0118 (the graph (a) of FIG. 18 shows the subject vehicle traveling speed VC and the average front wheel speed Vwf (main drive wheels) for when the accelerator pedal is depressed greatly from a released state on a road surface having a low coefficient of friction…In the present embodiment, the larger of the second target generation load torque Th2 and the absorbed torque TΔVF is set as the ultimate target generation load torque Th.)].

Claims 3 and 11:  wherein the step of performing acceleration slip -4-Attorney Docke t No. 001 75.0115.00 US regulation on the four wheels respectively according to the road condition and the required torque comprises: 
controlling, when the road condition is the low adhesion starting road, the four wheels of the electric vehicle to activate acceleration slip [0111 (When the vehicle is starting to move or is otherwise in a low speed condition at or below a prescribed speed, there is the danger that the estimation of acceleration slippage will not be conducted appropriately regardless of whether the acceleration slippage is estimated using the difference in speed ΔV between the front and rear wheels or using the road surface reaction force limit torque); 0112 (in the present embodiment, when the vehicle is starting to move or otherwise in a low speed state at or below a prescribed speed, the subordinate drive wheels 3L and 3R are driven in advance with a drive torque corresponding to the requested drive torque (acceleration request or the like) of the driver even before acceleration slippage occurs.); 0118 (the graph (a) of FIG. 18 shows the subject vehicle traveling speed VC and the average front wheel speed Vwf (main drive wheels) for when the accelerator pedal is depressed greatly from a released state on a road surface having a low coefficient of friction…In the present embodiment, the larger of the second target generation load torque Th2 and the absorbed torque TΔVF is set as the ultimate target generation load torque Th.)], each wheel being separately controlled by a corresponding motor [0035].

Claim Objections
4.	In regard to the 35 U.S.C. § 102 or 103 rejection(s) noted above, claims 2, 4-8, 10 and


Prior Art
5.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-E on the attached PTO-892 Notice of References Cited.
Document A defines a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve on inventive step when the document is taken alone.
Documents B-D define documents of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled In the art.
Document E defines the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
6.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661